72 P.3d 1011 (2003)
188 Or. App. 763
Roderick Dolan THARP, Petitioner,
v.
PSYCHIATRIC SECURITY REVIEW BOARD, Respondent.
99-1640; A115750
Court of Appeals of Oregon.
Submitted on Record and Briefs June 12, 2003.
Decided July 16, 2003.
Harris S. Matarazzo filed the brief for appellant. Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Katherine H. Waldo, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and DEITS, Chief Judge, and WOLLHEIM, Judge.
PER CURIAM.
Affirmed. Rios v. PSRB, 176 Or.App. 252, 30 P.3d 1227 (2001), rev. dismissed, 335 Or. 505 (2003); Hanson v. PSRB, 156 Or.App. 198, 965 P.2d 1051 (1998), rev'd and rem'd on other grounds, 331 Or. 626, 19 P.3d 350 (2001).